Citation Nr: 1207194	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-01 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected lumbar strain with compression fracture at L-1 (back disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Although the claims file was transferred to the RO in Waco, Texas, for a period during the appeal, the Albuquerque RO currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in February 2011.  A transcript of the hearing is associated with the claims file.

The Board remanded these issues to the agency of original jurisdiction (AOJ) for further development in May 2011.  As discussed below, the remand directives have not been substantially completed, and further development is necessary for a fair adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to a left knee disorder, as discussed in the prior remand, it is unclear whether there is a current disability to account for the Veteran's complaints of pain and occasional giving way.  The Board notes that the Veteran was afforded a VA examination, as directed in the prior remand, to determine the nature of any current disability in June 2011, with a July 2011 addendum upon review of the claims file, and no disability was found.  However, it appears that no x-rays or other diagnostic tests were conducted at that time, as the examiner referred only to the March 2005 x-rays that were conducted for the prior VA examination.  As more than six years have passed, it is possible that the nature of his left knee condition has progressed.  As such, the Veteran should be afforded a new x-ray (or other appropriate diagnostic testing) for a fair assessment of his claimed left knee disorder.  

Additionally, in July 2011, the Veteran submitted an authorization for records from the 377th MDG Kirkland Airforce Base (AFB) for treatment from May 2010 forward for the left knee and back.  It does not appear that any attempts were made to obtain any such records, and no such records are in the claims file.  As such, the directive to obtain outstanding treatment records was not substantially completed.

Concerning the service-connected back disability, the Veteran primarily complains of pain in the low back and also a "tingling" sensation going from the chest around to the upper back.  As directed in the prior remand, the Veteran was also afforded a VA examination concerning his back in June 2011, with a July 2011 addendum upon review of the claims file.  However, in addition to the above records, the Veteran has also reported that he underwent an MRI of the lumbar spine at the Albuquerque VA Medical Center (MC) in September 2011.  Such evidence has not been obtained, and it may shed further light on the severity of the Veteran's disability, to include whether there is any neurological component.  The Veteran also referenced current physical therapy for the back during the February 2011 hearing, which appears to be separate from the treatment at the AFB.  He should be afforded another opportunity to identify any outstanding records upon remand.

In summary, the case must be remanded to allow the Veteran another opportunity to identify any outstanding VA and private treatment records, to include those referenced herein, and to provide any necessary authorizations for any non-VA records.  Attempts should be made to obtain any identified, outstanding records.  Thereafter, the Veteran should be afforded the appropriate diagnostic testing for his left knee, to include an x-ray.  After all available records and test results have been associated with the claims file, the entire claims file should be forwarded to the examiner who conducted the June 2011 VA examination, and an addendum opinion should be requested as to each of the Veteran's disabilities on appeal.  As the most recent examination was conducted less than one year ago, it does not appear that a new VA examination is necessary.  However, if the last VA examiner is not available, or if the examiner believes that a new VA examination is necessary, then the Veteran should be scheduled promptly for the appropriate VA examination(s).  

Accordingly, the case is REMANDED for the following action:

1.  Allow the Veteran another opportunity to identify any outstanding treatment records for the back or left knee, specifically to include any physical therapy records from 2010 or 2011 (as referenced during the hearing).  He should complete an authorization (VA Form 21-4142) for any non-VA records.  Thereafter, request copies of any identified records, including but not limited to records from the 377th MDG Kirkwood AFB dated from May 2010 forward, any identified physical therapy records, and any outstanding VA treatment records (and specifically the results of the September 2011 MRI of the lumbar spine).  All requests and all responses should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

2.  Schedule the Veteran for appropriate x-rays of the left knee.  Copies of the test results should be associated with the claims file.

3.  After completing the above-described development, forward the entire claims file (including a copy of this remand) to the person who conducted the June 2011 VA examination for an addendum opinion.  In the addendum opinion, the examiner should respond to the following, upon consideration of all lay and medical evidence of record:

(a)  Is there any change in the severity of the Veteran's service-connected back disability, upon consideration of any additional treatment records, to include the September 2011 MRI?  In particular, is there any neurological component to the back disability?

(b)  Does the Veteran have a chronic left knee disability to account for his complaints of pain and occasional giving way?  Any additional treatment records, to include current left knee x-rays, should be considered.  If so, was such disability at least as likely as not (probability of 50 percent or more) incurred or aggravated as a result of the Veteran's military service?  If arthritis is diagnosed, did it manifest to a compensable degree within one year following separation from service, or by April 2006?

(c)  If the examiner determines that a full evaluation (or further testing) is necessary to respond to either of these questions, the Veteran should be scheduled promptly for the appropriate VA examination(s).  

A complete rationale must be provided for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should so state, and explain why.

4.  If the person who conducted the June 2011 VA examination is no longer available, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his back disability, and the nature and etiology of any current left knee disorder.  The entire claims file should be provided for review, and all necessary studies and tests should be conducted.  The examiner should respond to the questions as set forth in the May 2011 Board remand, which are incorporated herein by reference.

5.  After completing any other necessary development as indicated by any response received upon remand, readjudicate the claims based on all evidence of record.  If the claims remand denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative that addresses all relevant law and evidence since the last SSOC.  An appropriate time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

